  8:19-cv-00482-BCB-CRZ Doc # 48 Filed: 07/31/20 Page 1 of 2 - Page ID # 183




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KISTCO COMPANY,                a   Nebraska
Corporation;
                                                          8:19CV482
                  Plaintiff,

     vs.                                                   ORDER

PATRIOT CRANE AND RIGGING,LLC,
a Nebraska Corporation; and JAMES
GLODOWSKI, an individual;

                  Defendants.


      As requested in the parties’ motion, (Filing No. 47), which is hereby
granted,

      IT IS ORDERED that the final progression order is amended as follows:

      1)    The trial and pretrial conference will not be set at this time. A status
            conference to discuss case progression, the parties’ interest in
            settlement, and the trial and pretrial conference settings will be held
            with the undersigned magistrate judge on Click here to enter a
            date. at Choose an item. Choose an item..

      2)    The deadline for completing written discovery under Rules 33, 34, 36
            and 45 of the Federal Rules of Civil Procedure is October 30, 2020.
            Motions to compel written discovery under Rules 33, 34, 36, and 45
            must be filed by November 20, 2020.

            Note: A motion to compel, to quash, or for a disputed protective
            order shall not be filed without first contacting the chambers of the
            undersigned magistrate judge to set a conference for discussing the
            parties’ dispute.

      3)    The deposition deadline, including but not limited to depositions for
            oral testimony only under Rule 45, is October 30, 2020.
8:19-cv-00482-BCB-CRZ Doc # 48 Filed: 07/31/20 Page 2 of 2 - Page ID # 184




   4)    The deadline for filing motions to dismiss and motions for summary
         judgment is December 4, 2020.

   5)    The deadline for filing motions to exclude testimony on Daubert and
         related grounds is January 8, 2021.

   6)    All remaining deadlines and hearings are unchanged.


   Dated this 31st day of July, 2020.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
